Beck, P. J.
I do not dissent from the rule stated in the fourth headnote, that equity will not interfere to restrain a trespass, unless the injury is irreparable in damages, or the trespasser is insolvent, or there exist other circumstances which, in the discretion of the court, render the interposition of this writ necessary and proper. The rule that equity will not interfere to restrain a trespass has been frequently recognized by this court; büt I am of the opinion that the facts of this case bring it within the stated exceptions to the general rule, rather than within the rule as broadly stated. I am authorized by Chief Justice Russell to say that he concurs in this dissent.